     Case 2:15-cv-00531-RFB-EJY Document 428 Filed 12/14/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                  Plaintiffs,
 7          v.                                                              ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Defendants’ Motion for Leave to Redact Motion to Compel and File
15   Under Seal Certain Exhibits. ECF No. 417. No response to this Motion was filed.
16          As the party seeking to seal a judicial record, Plaintiffs must meet their burden of overcoming
17   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
18   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
19   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
20   showing     that   “compelling   reasons”    support    secrecy).    However,      where    a   party
21   seeks to seal documents attached to a non-dispositive motion, the “public policies that support the
22   right of access to dispositive motions … do not apply with equal force … .” Kamakana, 417 F.3d
23   at 1179 (citation omitted).
24          The mere fact that the production of records may lead to a party’s embarrassment,
25   incrimination, or exposure to further litigation will not alone compel the court to seal its
26   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling
27   reasons require a demonstration of something more, such as when court files have become a vehicle
28   for improper purposes, including use of records to gratify private spite, promote public scandal,
                                                      1
     Case 2:15-cv-00531-RFB-EJY Document 428 Filed 12/14/20 Page 2 of 2




 1   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

 2   589, 598 (1978).

 3          The Court considered the Motion and the documents sought to be sealed. The Court finds

 4   Exhibits 11, 12, 14, 15, 16, 17, 18, 19, and 22 are properly sealed.

 5          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for Leave to Redact

 6   Motion to Compel and File Under Seal Certain Exhibits (ECF No. 417) is GRANTED.

 7          IT IS FURTHER ORDERED that Exhibits 11, 12, 14, 15, 16, 17, 18, 19, and 22 shall remain

 8   sealed. Pages in Defendants’ Motion to Compel (ECF No. 416) redacted based on reference to or

 9   content of these Exhibits shall remain redacted.

10          DATED: December 14, 2020

11

12
                                                   ELAYNA J. YOUCHAH
13                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        2
